Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 1 of 17




                    Exhibit 1
          Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 2 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696


                                                                 West Codenotes
                  2020 WL 4882696
    Only the Westlaw citation is currently available.            Held Unconstitutional
           United States District Court, S.D.                    Ind. Code Ann. §§ 3-11.5-4-4, 3-11.5-4-13(a)(2), 3-11-10-4
            Indiana, Indianapolis Division.
                                                                 Attorneys and Law Firms
     Mary J. FREDERICK, et al., Plaintiffs,
                                                                 Mark W. Sniderman, Findling Park Conyers Woody &
                    v.                                           Sniderman, PC, William R. Groth, Macey Swanson LLP,
 Connie LAWSON, in her official capacity as                      Indianapolis, IN, for Plaintiffs.

  Secretary of State of Indiana, Defendant.                      Aleksandrina Penkova Pratt, Jefferson S. Garn, Parvinder
                                                                 Kaur Nijjar, Rebecca L. McClain, Robert Austin
                No. 1:19-cv-01959-SEB-MJD                        Rowlett, Indiana Attorney General, Courtney Lyn Abshire,
                              |                                  Indianapolis, IN, for Defendant.
                     Signed 8/20/2020

Synopsis
Background: Non-partisan voter advocacy organization and         ORDER ON CROSS MOTIONS FOR SUMMARY
registered voters who were eligible to vote by mail-in           JUDGMENT
absentee ballot, but had their ballots rejected because the
                                                                 SARAH EVANS BARKER, JUDGE
signature was determined to be not genuine, brought § 1983
action against Secretary of State of Indiana, challenging
                                                                  *1 This lawsuit is one of several actions1 recently filed in our
Indiana's signature-match requirement for mail-in absentee
                                                                 district challenging various Indiana election laws and voting
ballots under Due Process and Equal Protection Clauses.
                                                                 regulations in advance of the upcoming November 3, 2020
Defendant moved for summary judgment and plaintiffs filed
                                                                 general election. The specific issue presented in this case
cross-motion for summary judgment.
                                                                 is whether Indiana's signature-match requirement for mail-
                                                                 in absentee ballots violates the Due Process Clause and the
                                                                 Equal Protection Clause of the Fourteenth Amendment to the
Holdings: The District Court, Sarah Evans Barker, Senior         United States Constitution because affected voters are not
District Judge, held that:                                       given notice or an opportunity to cure before their ballots are
                                                                 rejected based on a perceived signature mismatch.
voters had legally protected interest in being free from
reasonable, nondiscriminatory, state-imposed restrictions on     Now before the Court are Defendant's Motion for Summary
absentee voting;                                                 Judgment [Dkt. 63] and Plaintiffs' Cross Motion for Summary
                                                                 Judgment [Dkt. 67], filed on February 4, 2020 and March
voters' alleged injury was fairly traceable to and redressable   3, 2020, respectively. Plaintiffs, Mary J. Frederick, John
by Secretary of State;                                           Justin Collier, William L. Marks, Jr., Minnie Lee Clark, and
                                                                 Common Cause Indiana, have brought this action against
voters had cognizable liberty interest in voting by mail;        Defendant, Connie Lawson, in her official capacity as
                                                                 Secretary of State of Indiana, seeking both declaratory and
signature-match requirement for mail-in absentee ballots         injunctive relief, alleging that Indiana Code §§ 3-11-10-4,
violated Due Process Clause; and                                 3-11.5-4-4, and 3-11.5-4-13(a)(2), which set forth Indiana's
                                                                 signature-match requirement for mail-in absentee ballots,
signature-match requirement for mail-in absentee ballots         violate the Fourteenth Amendment's Due Process Clause
violated equal protection rights.                                and Equal Protection Clause, both facially and as-applied to
                                                                 the individual Plaintiffs. For the reasons detailed below, we
                                                                 DENY Defendant's Motion and GRANT Plaintiffs' Motion.
Plaintiffs' motion granted and defendant's motion denied.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
           Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 3 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696

                                                                     In the absentee-ballot application, the voter must identify the
                                                                     reason the individual is qualified to vote by absentee ballot
Factual Background
                                                                     as well as provide basic biographical information, including
I. Indiana Mail-In Absentee Voting Procedures                        name, voting registration address, mailing address, and date
This case involves the provisions of Indiana law setting forth       of birth. See id. § 3-11-4-2. Except in cases of disability,
the signature verification process for mail-in absentee voting.      “the voter must sign the absentee ballot application.” Id.
See generally, Ind. Code § 3-11-10-1 et seq. Under Indiana           § 3-11-4-2(a). If a voter with disabilities is unable to sign
law, a person who cannot be physically present to vote at the        the absentee ballot application, “the voter may designate an
polls or is age 65 or older on election day and is otherwise         individual eligible to assist the voter ... to sign the application
qualified to vote may participate in the electoral process by,       on behalf of the voter and add the individual's name to the
among other methods, submitting an absentee ballot by mail.          application.” Id. § 3-11-4-2(b). There is also a section on the
Specifically, a registered voter has a statutory right to vote       application for the designated individual assisting the voter to
by mail-in absentee ballot if the voter meets one of several         sign their own name.
statutory qualifications, including if:
                                                                     Upon receipt of an application for absentee ballot, the county
  1) The voter has a specific, reasonable expectation of being       election board or the absentee voter board in the office of
     absent from the county on election day during the entire        the circuit court clerk is required to review the application
     twelve (12) hours that the polls are open.                      to ensure it has been properly executed, including whether
                                                                     “the signature of the voter on the application substantially
     ...
                                                                     conforms with the signature of the voter on the voter
  4) The voter is a voter with disabilities.                         registration record, or that any substantial difference between
                                                                     the signatures can be accounted for by age or disability of
  5) The voter is an elderly voter [elsewhere defined as being       the voter ....” Ind. Code § 3-11-4-17.5(a). If the members of
     a voter at least 65 years of age, Ind. Code § 3-5-2-16.5].      the absentee voter board, which is comprised of two voters
                                                                     of each political party who are appointed and trained by
     ...                                                             the county election board, are unable to agree about this
                                                                     determination, the issue is referred to the county election
  7) The voter is scheduled to work at the person's regular
                                                                     board for resolution. Id. The statute is silent regarding the
    place of employment during the entire twelve (12) hours
                                                                     applicable procedure(s) if the members of the county election
    that the polls are open.
                                                                     board cannot agree whether the voter's signature on the
Ind. Code § 3-11-10-24(a); see also id. § 3-11-10-25.2               application substantially conforms with the voter's signature
                                                                     on the voter registration record, but in other circumstances in
 *2 A voter who wishes to submit an absentee ballot by               which the approval or denial of an absentee ballot application
mail must first make a timely application on a state-approved        is referred to the county election board, the applicant must be
form for a mail-in absentee ballot, which application must           provided due notice and an opportunity for a hearing. Id. §
be received by the circuit court clerk or other designated           3-11-4-18.5; § 3-6-5-31.
office not earlier than the date the registration period
resumes following an election, and, if the application is            Upon receipt of a properly executed application for a
mailed, emailed, faxed, or hand-delivered, not later than            mail-in absentee ballot, the voter is provided an absentee
11:59 p.m. (prevailing local time) twelve (12) days before           ballot, an affidavit envelope, and a return envelope. Ind.
election day. Ind. Code § 3-11-4-3(a)(4). An application             Code § 3-11-4-20. Voters whose absentee ballot applications
for an absentee ballot received by the election division in          are approved also receive a copy of what is known as
compliance with these deadlines “is considered to have been          the Absentee Voter's Bill of Rights. Id. § 3-5-8-2.5. That
timely received for purposes of processing by the county” and        document does not inform a voter who is eligible to cast a
the election division is then required to “immediately transmit      mail-in absentee ballot that election officials are required to
the application to the circuit court clerk, or the director of the   perform a signature comparison or that an absentee ballot
board of elections and registration, of the county where the         may be rejected because election officials find that the voter's
applicant resides.” Id. § 3-11-4-3(b).                               signature on the application or in the State's voter database




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  2
           Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 4 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696

does not match the signature on the absentee ballot affidavit.      official title of the circuit court clerk and the following
See Dkt. 67-9.                                                      words: ‘This envelope contains an absentee ballot and must
                                                                    be opened only on election day under IC 3-11.5.’ ” Id. §
Upon receipt of the absentee ballot, the voter is required to       3-11.5-4-5(b). Each circuit court clerk keeps all accepted
mark the ballot in the presence of no other person, fold the        ballot envelopes securely sealed in the clerk's office until the
ballot so the markings are concealed, and enclose the ballot in     ballot envelopes are opened by absentee ballot counters on
the provided envelope. The voter must execute the affidavit         election day.3 Id. § 3-11.5-4-6.
printed on the face of the affidavit envelope, which requires
the voter to affirm that they personally marked the ballot and      If, on the other hand, the county election board determines
that they are a qualified voter and then to sign and date the       that a voter's signature is not genuine, the board must write
form under the penalties of perjury. Ind. Code § 3-11-4-21.         on the envelope the words: “The county election board has
Once securely sealed in the return envelope, the mail-in ballot     rejected this ballot because the signature of this voter is
must then be delivered to the county election board.                not genuine.” Ind. Code § 3-11.5-4-4. When an absentee
                                                                    ballot is rejected based on signature comparison, the county
 *3 A security envelope containing a mailed-in absentee             election board is required to issue a certificate allowing the
ballot may be opened and the ballot removed only if the             voter to vote in person, but only “if the voter appears in
counters find, inter alia, that the “signature on the application   person before the board not later than 5 p.m. on election
corresponds to the signature on the absentee ballot affidavit.”     day.” Id. § 3-11.5-4-13(f). However, Indiana law does not
Id. § 3-11.5-4-12(b)(2). Indiana law provides that “[u]pon          require that voters be notified that their absentee ballot was
receipt of an absentee ballot, a county election board (or          rejected and for what reason; thus, such voters would have
the absentee voter board in the office of the circuit court         no notice that, in order for their votes to be counted, they
clerk) shall immediately examine the signature of the absentee      would need to return to the polls to vote in person by 5:00
voter to determine its genuineness.” Id. § 3-11-10-4(a); see        p.m. on election day. There is also no procedure by which
also id. § 3-11.5-4-11(a)(3) (absentee ballot counters in the       a voter can contest the decision that two signatures do not
presence of the county election board shall “compare the            match, nor is there a requirement that a formal notice of
signature upon the application or electronic poll book with the     rejection be sent to the voter at any point after election day.
signature upon the affidavit on the ballot envelope ... or voter    By comparison, voters who cast a provisional ballot because,
registration record”). To do so, “[t]he board shall compare         for example, they lacked the proper form of photographic
the signature as it appears upon the envelope containing the        identification for in-person voting, have ten (10) days to
absentee ballot [or on the affidavit transmitted with the voter's   appear and present the required identification. E.g., Id. §
absentee ballot] with the signature of the voter as it appears      3-11-8-25.1, § 3-11.7-5-2.5(a).
upon the application for the absentee ballot. The board may
also compare the signature on the ballot envelope [or on            As noted above, Indiana law requires that, at the application
the affidavit] with any other admittedly genuine signature of       stage, county election officials take into account whether
the voter.” Id. § 3-11-10-4(b), (c). “[T]he signature review        any “substantial difference between the signatures can be
process ... may be conducted at any time after receipt of           accounted for by age or disability of the voter.” Ind. Code
an absentee ballot by the county election board.” Id. §             § 3-11-4-17.5(a)(3). However, once the voter's application
3-11.5-4-12(a).                                                     for a mail-in absentee ballot has been approved, the Indiana
                                                                    Code provides no standards or guidelines for election boards
If the county election board or absentee voter board                or absentee ballot counters to use in determining whether an
performing the signature review immediately upon receipt            absentee voter's signature on their absentee voting affidavit is
of the absentee ballot “unanimously finds that the signature        “genuine” or whether the voter's signature on their application
on a ballot envelope or transmitted affidavit is genuine, the       “corresponds” with the signature on the absentee ballot
board shall enclose immediately the accepted and unopened           affidavit, nor do election board members or absentee ballot
ballot envelope, together with the voter's application for the      counters receive training in handwriting or signature analysis.
absentee ballot, in a large or carrier envelope” in which           The Election Division of the Office of the Secretary of
all absentee ballot envelopes and applications for the same         State produces the Election Administrators' Manual, which
precinct may be kept. Ind. Code § 3-11.5-4-5(a). The envelope       contains instructions and advice for county election officials
is then “securely sealed and endorsed with the name and             to aid them in interpreting and administering Indiana election



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
           Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 5 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696

law, including the absentee balloting procedures. The Manual,        coalition building. CCI has a limited budget and must make
while non-binding on county election officials, reflects the         difficult decisions regarding the manner in which to use those
best efforts of the bipartisan co-directors of Indiana Election      resources. According to Ms. Vaughn, by increasing the risk
Division to interpret Indiana election law. The Manual's             that a mail-in absentee ballot will be erroneously rejected
section on absentee voting, that serves as a “roadmap for            without notice to the voter or opportunity to contest that
the county election administrator to follow” in implementing         rejection, the Indiana statutes challenged in this case harm
Indiana's absentee voting procedures, includes two references        CCI's mission of expanding access and reducing barriers to
to the signature verification requirement and advises that, in       voting and thus impose additional burdens on CCI that take
assessing a voter's signature on the absentee ballot affidavit,      time and resources away from the organization's lobbying
county election officials should give “[s]ome deference” in          and advocacy efforts on other issues, including, inter alia,
determining the genuineness of the voter's signature “to voters      nonpartisan gerrymandering and expanding early satellite and
with disabilities.” Dkt. 67-1 at 118. The Manual contains            mail-in absentee voting.
no further guidance regarding standards that county election
officials should apply in making signature comparisons.              Since learning that absentee voters were having their ballots
                                                                     rejected based on signature comparisons without notice or
                                                                     an opportunity to challenge the rejection, CCI has devoted
II. Plaintiffs                                                       time and resources to notifying its members of the risks of
 *4 The individual Plaintiffs4 are all registered voters who         mailing in an absentee ballot. CCI also regularly conducts
reside in St. Joseph County, Indiana, were eligible to vote          citizen advocacy trainings for members and the general
by mail-in absentee ballot and chose to do so in the 2018            public. Because of the challenged statutes, CCI will change
general election. Each individual Plaintiff had his or her           its curriculum and presentation materials to educate voters
ballot rejected because the signature on their ballot security       and community activists about the increased risk of erroneous
envelopes was determined to be “not genuine” or was found            absentee ballot rejections due to a finding by election officials
not to match other signatures on file. Plaintiffs were never         that a voter's signature is not “genuine” or does not correspond
notified by any election official that their mail-in ballots could   with the voter's signature on their absentee ballot application.
be rejected for these reasons and did not learn that their ballots   By spending a greater portion of the fixed amount of time
were so rejected until February 2019. Each Plaintiff has             it has allocated for these educational sessions discussing
testified that his or her signature varies and that the signature    concerns regarding the mail-in absentee ballot signature
on their respective ballot security envelopes submitted in the       requirement, there will be less time to discuss other election-
2018 general election was genuine. Ms. Frederick and Mr.             related issues on which CCI would otherwise focus.
Marks, both over the age of 65, have indicated they would
like to vote by mail-in absentee ballot in the future, but are       CCI has a particular concern regarding the potential for
worried that their ballots will again be rejected, and their votes   wrongful rejections of absentee ballots based on signature
not counted due to a perceived signature mismatch.                   comparisons because more than half of its members are
                                                                     65 years of age or older who are thus entitled by Indiana
Plaintiff Common Cause Indiana (“CCI”) is the Indiana                law to vote by mail-in absentee ballot, and who may have
affiliate of Common Cause, a national non-profit, non-               had their absentee ballot erroneously rejected based on a
partisan grassroots organization that advocates in favor             signature comparison without ever being notified or given an
of ethics, good government, campaign finance reform,                 opportunity to contest that rejection. Given the mature age of
constitutional law, and the elimination of voting barriers.          a majority of the members of CCI, Ms. Vaughn believes there
CCI works to expand and protect equal access to voting               to be at the very least a realistic likelihood that at least one
by lobbying for non-partisan redistricting, increasing the           member of CCI has had their mail-in absentee ballot rejected
number of satellite voting locations, and partnering with            due to a perceived signature mismatch and that other members
community organizations to provide education and training to         will have their mail-in absentee ballots rejected for that reason
voting rights activists. The organization has more than 14,000       in the future.
members who live and vote in Indiana.

Julia Vaughn, the sole employee of CCI, is responsible for           III. Statistics from the 2018 General Election
policy development, lobbying, grassroots organizing, and              *5 Norma Blake, a volunteer for CCI, participated in a
                                                                     project sponsored by the organization in which she processed


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
           Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 6 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696

                                                                    Ms. Blake determined, based on her review of the documents,
public records requests for mail-in absentee ballots that
                                                                    that 10 of the counties—Bartholomew, Boone, Clark,
were rejected for signature mismatch in the 2018 Indiana
                                                                    Delaware, Floyd, Kosciusko, La Porte, Monroe, Porter, and
general election. Specifically, she contacted several county
                                                                    Vanderburgh—reported zero ballots having been rejected
election boards in Indiana's most populous counties to request
                                                                    for signature mismatch. The remaining 8 counties reported
records related to signature mismatches, and received, logged,
                                                                    rejecting at least one ballot for signature mismatch, with
examined, analyzed, and quantified the resulting records.
                                                                    the differential between the highest rate of rejection—0.7%
Records were requested from 19 counties (of which 18
                                                                    for St. Joseph—and the lowest rate of rejection—0.1% for
responded) for all mail-in absentee ballots in the 2018 general
                                                                    Allen, Howard, and Tippecanoe—being 700%. The specific
election that were rejected based on the signature comparison
                                                                    numbers of rejected ballots for each of the 8 counties is
requirement under Indiana law.
                                                                    reflected in the chart below:

 County             Total Absentee Voters                  Ballots Rejected for                Ballots Rejected, as %
                    by Mail                                Signature Mismatch                  of Total Absentee by
                                                                                               Mail Voters

 Allen              8,328                                  8                                   0.1%

 Elkhart            3,381                                  10                                  0.3%

 Howard             1,843                                  1                                   0.1%

 Lake               8,078                                  32                                  0.4%

 Madison            3,897                                  13                                  0.3%

 Marion             17,944                                 73                                  0.4%

 St. Joseph         5,989                                  39                                  0.7%

 Tippecanoe 1,723                                          1                                   0.1%

                                                                    day, if their absentee ballot was rejected and the reason for
The parties have not indicated whether these numbers
                                                                    that rejection. After implementing this practice, Lake County
are thought to be in line with the rate of signature
                                                                    reported a “substantial” reduction in the number of ballot
rejection in other elections, particularly in the most recent
                                                                    rejections in the 2019 primary election. Lake County is the
primary election that occurred on June 2, 2020, where an
                                                                    only county for which Ms. Blake collected data that puts forth
unprecedented number of Hoosiers voted by mail-in absentee
                                                                    a comprehensive effort to notify absentee voters that their
ballot after state election officials offered no-excuse voting by
                                                                    ballot was rejected based on a perceived signature mismatch,
mail due to the COVID-19 pandemic.
                                                                    but because any such notice is not provided until after election
                                                                    day, the voter still has no opportunity to challenge the decision
In reviewing the data she received, Ms. Blake noted that
                                                                    or cure.
recordkeeping practices regarding the rejection of mail-in
absentee ballots based on the signature requirement varied
between counties. For example, some counties, including             IV. Senator Billie Breaux
Howard and Lake, adhered strictly to Indiana Code §                 Senator Billie Breaux is a resident of Indianapolis, Indiana,
3-11.5-4-4, and in almost every case clearly documented             and has been registered to vote at the same address since
rejected absentee ballots and the reason for the rejection          2007. Breaux Decl. ¶ 1. Senator Breaux served in the Indiana
with the two decisionmakers' initials, while other counties         State Senate from 1990 until 2006 and then served as Marion
did not. Lake County also assigns codes for the reasons for
                                                                    County Auditor from 2006 until 2014. Id. ¶¶ 4–5. Senator
rejection, and, beginning in 2018, implemented a practice of
                                                                    Breaux signed and submitted an application for a mail-in
informing voters by form letter, though not until after election
                                                                    absentee ballot in September 2018 for the 2018 general


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
          Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 7 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696

election. She was eligible to do so based on her age. Her         variability and more sample signatures may be required for
application was approved and after receiving her absentee         individuals who are impaired, elderly, or have difficulty
ballot, she marked it, placed it in the security envelope, and    signing documents.
signed the affidavit on the security envelope. Id. ¶¶ 1, 7–
8. Senator Breaux learned for the first time in January 2020      Dr. Mohammed further opined that the challenged Indiana
that her absentee ballot had been rejected in 2018 because        statutes, which require that lay election officials, without
election workers had determined one of her signatures was not     training, examination equipment, or functional standards for
genuine or did not match each other. She was never informed       signature comparison, compare voter signatures to determine
by Marion County election officials that her absentee ballot      whether an absentee ballot will be counted, has resulted, and
was rejected; if she had been so informed, she would have         will result, in erroneous ballot rejections. Indiana law does not
provided confirmation of her signature. Id. ¶¶ 9–11.              require that election officials spend a minimal amount of time
                                                                  in making a signature determination, which is likely to lead
                                                                  to additional erroneous determinations.
V. Expert Testimony
 *6 Plaintiffs have retained an expert, Linton Mohammed,
Ph.D., to support their claims. Dr. Mohammed is a certified       VI. The Instant Litigation
Forensic Document Examiner (“FDE”) whose research and             Plaintiffs filed their complaint in this litigation on May
professional experience focus upon handwriting, signature         16, 2019 and amended their complaint on June 27, 2019,
identification, and the scientific approach to analyzing          alleging that the signature verification requirement, both
questioned signatures. He opines that determining whether         facially and as-applied to the individual Plaintiffs, violates
a signature is genuine is a difficult task for even a trained     the Due Process Clause and Equal Protection Clause of
FDE, as signatures are written in different styles with varying   the Fourteenth Amendment. Plaintiffs originally named the
levels of readability and variability. Laypersons have a          Indiana Secretary of State in her official capacity as well as
significantly higher rate of error than trained examiners in      various county election boards and officials as defendants, but
determining whether signatures are genuine and are also           later voluntarily dismissed the local entities and individuals,
more likely to err by wrongly determining that an authentic       leaving the Secretary as the sole defendant. Now before the
signature is not genuine or by making an incorrect signature-     Court are the parties' cross motions for summary judgment on
comparison (i.e., wrongly finding that the signatures do          Plaintiffs' § 1983 claims.
not “compare”) than to err in favor of finding a signature
genuine or two signatures comparable when they are not.5
Signature-determination errors are further compounded for         Legal Analysis
individuals with diminished eyesight or “form blindness,”
which impact an individual's ability to make accurate             I. Summary Judgment Standard
handwriting authenticity determinations, but election officials   Summary judgment is appropriate where there are no genuine
are not screened for these traits.                                disputes of material fact and the movant is entitled to
                                                                  judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex
The high rate of error among laypersons generally                 Corp. v. Catrett, 477 U.S. 317, 322–23, 106 S.Ct. 2548, 91
results from an incorrect determination that “variations”         L.Ed.2d 265 (1986). A court must grant a motion for summary
between one individual's signatures are instead “differences”     judgment if it appears that no reasonable trier of fact could
between multiple individuals' signatures. One person's            find in favor of the nonmovant on the basis of the designated
signatures may vary for a number of reasons, including            admissible evidence. Anderson v. Liberty Lobby, Inc., 477
age, health, native language, and writing conditions.             U.S. 242, 247–48, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
Laypersons' failure to properly account for signature             We neither weigh the evidence nor evaluate the credibility of
variability leads to erroneous inauthenticity determinations,     witnesses, id. at 255, 106 S.Ct. 2505, but view the facts and
which are particularly pronounced in populations with             the reasonable inferences flowing from them in the light most
greater variability, such as elderly, disabled, ill, and non-     favorable to the nonmovant. McConnell v. McKillip, 573 F.
native English signatories. Generally, a minimum of ten           Supp. 2d 1090, 1097 (S.D. Ind. 2008).
signature samples are recommended for an accurate signature
determination to account for an individual's signature



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
           Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 8 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696

 *7 Because these are cross-motions for summary judgment
and the same Rule 56 standards apply, our review of the record      In support of her contention, the Secretary cites the Seventh
requires us to draw all inferences in favor of the party against    Circuit's decision in Hennings v. Grafton, 523 F.2d 861
whom a particular issue in the motion under consideration is        (7th Cir. 1975), for the proposition that “not every election
asserted. See O'Regan v. Arbitration Forums, Inc., 246 F.3d         irregularity ... will give rise to a constitutional claim and
975, 983 (7th Cir. 2001) (citing Hendricks-Robinson v. Excel        an action under § 1983,” including “irregularities caused
Corp., 154 F.3d 685, 692 (7th Cir. 1998)).                          by mechanical or human error and lacking in invidious
                                                                    or fraudulent intent.” Id. at 864. The Secretary maintains
                                                                    that Plaintiffs' injury here is comparable to that alleged in
II. Standing                                                        Hennings as their claims stem simply from their “dislike
We turn first to address the issue of Plaintiffs' standing to       [of] the procedure by which an absentee ballot signature is
bring these claims in this litigation. The Secretary argues         verified.” Dkt. 75 at 7. The Secretary argues that the purported
that she is entitled to summary judgment on Plaintiffs' claims      misidentification of signatures on absentee ballots of which
in this lawsuit because Plaintiffs lack standing. To establish      Plaintiffs complain is nothing more than a “garden variety
standing, a plaintiff must show: “(1) an ‘injury in fact,’ that     election irregularit[y]” that does not implicate constitutional
is, ‘an invasion of a legally protected interest which is ...       concerns. See Dieckhoff v. Severson, 915 F.2d 1145, 1150 (7th
concrete and particularized, and ... actual or imminent’; (2)       Cir. 1990). For the following reasons, we disagree with that
a causal connection between the injury and the challenged           characterization.
conduct, meaning that the injury is ‘fairly traceable’ to the
challenged conduct; and (3) a likelihood ‘that the injury will       *8 The individual Plaintiffs, all of whom had their mail-
be redressed by a favorable decision.’ ” Dunnet Bay Const.          in absentee ballots rejected for signature mismatch in the
Co. v. Borggren, 799 F.3d 676, 688 (7th Cir. 2015) (quoting         2018 general election and some of whom will be eligible
Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct.        to and desire to vote by mail-in absentee ballot in the 2020
2130, 119 L.Ed.2d 351 (1992)). Here, the Secretary argues           general election but fear having their ballots once again
that Plaintiffs cannot establish that they have suffered an         rejected for signature mismatch, certainly raise concerns
actual or imminent injury or that any injury they may have          regarding the manner in which county election officials
suffered is either caused or redressable by the Secretary. We       review and render signature comparisons without training
address these arguments in turn below.                              or clear standards. However, contrary to the Secretary's
                                                                    characterization, Plaintiffs' constitutional claims do not stem
                                                                    from those alleged deficiencies involving human error.
  A. Injury-In-Fact
                                                                    Rather, as Plaintiffs argue, Indiana's failure to provide notice
                                                                    or an opportunity to cure before nullifying their statutorily-
1. Individual Plaintiffs                                            provided mail-in absentee voting privileges on grounds of
                                                                    signature mismatch is, both facially and as applied to them,
The Secretary first argues that the individual Plaintiffs have      violative of the Fourteenth Amendment's Due Process and
failed to establish that they have suffered a cognizable injury-    Equal Protection Clauses. As such, their claims are clearly
in-fact because they cannot demonstrate that having their           distinguishable from those raised by the plaintiffs in Hennings
absentee ballots rejected in the circumstances presented here       and Dieckhoff.
rises to the level of a constitutional infirmity. An “injury-
in-fact” for standing purposes is “an invasion of a legally         It is true that there is no constitutional right to vote by absentee
protected interest that is concrete and particularized and, thus,   ballot and therefore Indiana could, if it chose, eliminate
actual or imminent, not conjectural or hypothetical.” DH2,          entirely absentee voting privileges throughout the state. See
Inc. v. U.S. S.E.C., 422 F.3d 591, 596 (7th Cir. 2005) (quoting     Griffin v. Roupas, 385 F.3d 1128, 1130–31 (7th Cir. 2004).
Lee v. City of Chicago, 330 F.3d 456, 468 (7th Cir. 2003)).         Thus, “state regulations or restrictions on absentee voting do
The Secretary claims that, because there is no fundamental          not, as a general matter, violate a fundamental constitutional
right to vote via mail-in absentee ballot, Plaintiffs do not have   right.” Zessar v. Helander, No. 05 C 1917, 2006 WL 642646,
any legally protected interest in being free from reasonable,       at *6 (N.D. Ill. Mar. 13, 2006) (citations omitted). However,
nondiscriminatory State-imposed restrictions on absentee            once a state creates an absentee voting regime, as Indiana
voting, such as the signature verification requirement, and         has done, courts have found that it must be administered in
therefore have suffered no injury-in-fact.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  7
           Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 9 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696

a manner that comports with the Constitution. Id.; see also         absentee voting scheme that does not afford adequate process
One Wisconsin Inst., Inc. v. Thomsen, 198 F. Supp. 3d 896,          to voters whose ballot is rejected violates the Fourteenth
933 (W.D. Wis. 2016), rev'd in part on other grounds, Luft v.       Amendment's due process clause).
Evers, 963 F.3d 665 (7th Cir. 2020).
                                                                     *9 Likewise, courts have held that, where a state authorizes
In this lawsuit, Plaintiffs claim that the manner in which          the use of absentee ballots, any restrictions it imposes
Indiana administers its absentee voting procedures is               on the use of those absentee ballots must comply with
unconstitutional. Specifically, they argue that, once the State     the Fourteenth Amendment's Equal Protection Clause. E.g.,
enacted Indiana Code § 3-11-10-24(a), which “entitles”              Democratic Exec. Comm. of Florida v. Detzner, 347 F. Supp.
thirteen (13) categories of voters, including those who are         3d 1017 (N.D. Fla. 2018) (holding that plaintiffs had shown
“elderly,” have “disabilities,” or are scheduled to work during     a likelihood of success in establishing that Florida's signature
the entire twelve hours the polls are open, to vote by mail-        verification requirement for mail-in absentee ballots violated
in absentee ballot, Indiana created a statutory entitlement         the Equal Protection Clause); Doe v. Walker, 746 F. Supp.
to voting by mail for voters falling within those categories        2d 667, 681 (D. Md. 2010) (“[W]here a state has authorized
that cannot be deprived on grounds of signature mismatch            the use of absentee ballots, any restriction it imposes on the
without first providing such voters notice and an opportunity       use of those absentee ballots which has the effect of severely
to cure. Plaintiffs argue that Indiana's failure to provide         burdening a group of voters must be narrowly tailored to
such protections violates the Fourteenth Amendment's Due            further a compelling state interest.”).
Process Clause and also impermissibly burdens such voters'
right to vote in violation of the Equal Protection Clause of the    In line with these cases, we find that Plaintiffs have shown
Fourteenth Amendment.                                               that they possess a state-created statutory entitlement to vote
                                                                    via mail-in absentee ballot justifying protection under the
For standing purposes, Plaintiffs must show only that they          Fourteenth Amendment. For standing purposes, Plaintiffs
are seeking to vindicate “the sort of interest that the law         need not establish that their rights have in fact been infringed
protects when it is wrongfully invaded. The cases simply            by the signature verification requirement as “that would
require litigants to possess such an interest, which is quite       conflate the issue of standing with the merits of the suit.”
different from requiring them to establish a meritorious legal      Aurora Loan Servs., Inc., 442 F.3d at 1024. Rather, to
claim.” Aurora Loan Servs., Inc. v. Craddieth, 442 F.3d 1018,       establish an injury-in-fact the Plaintiffs must show only
1024 (7th Cir. 2006) (emphasis in original). Here, as we have       that they “have a colorable claim to such a right.” Id. The
noted, Indiana law extends the privilege of mail-in absentee        individual Plaintiffs have made such a showing here, and
voting to certain categories of voters, including Plaintiffs.       we therefore reject the Secretary's claim that they have not
Other courts addressing this issue have held that, once a           identified a cognizable injury-in-fact for standing purposes.
state authorizes voters to vote absentee, although “absentee
voting is a privilege and convenience to voters, this does
not grant the state the latitude to deprive citizens of due
                                                                    2. CCI
process with respect to the exercise of this privilege. While the
state is able to regulate absentee voting, it cannot disqualify     The Secretary also challenges CCI's organizational standing
ballots, and thus disenfranchise voters, without affording the      on grounds that CCI has failed to show that it has suffered
individual appropriate due process protection.” Raetzel v.          an injury-in-fact. Under Seventh Circuit law, “a voting law
Parks/Bellemont Absentee Election Bd., 762 F. Supp. 1354,           can injure an organization enough to give it standing ‘by
1358 (D. Ariz. 1990); accord Democracy North Carolina v.            compelling [it] to devote resources’ to combatting the effects
North Carolina State Bd. of Elections, ––– F. Supp. 3d ––––,        of that law that are harmful to the organization's mission.”
2020 WL 4484063 (M.D.N.C. Aug. 4, 2020); Self Advocacy              Common Cause Indiana v. Lawson, 937 F.3d 944, 950 (7th
Sols. N.D. v. Jaeger, ––– F. Supp. 3d ––––, 2020 WL 2951012         Cir. 2019) (quoting Crawford v. Marion Cty. Election Bd.,
(D.N.D. June 3, 2020); Martin v. Kemp, 341 F. Supp. 3d              472 F.3d 949, 951 (7th Cir. 2007), aff'd on other grounds,
1326 (N.D. Ga. 2018); Saucedo v. Gardner, 335 F. Supp. 3d           553 U.S. 181, 128 S.Ct. 1610, 170 L.Ed.2d 574 (2008)). An
202 (D.N.H. 2018); Florida Democratic Party v. Detzner,             organization cannot, however, “convert [ ] ordinary program
No. 4:16cv607-MW/CAS, 2016 WL 6090943 (N.D. Fla. Oct.               costs into an injury in fact.” Id. at 955. (quoting Nat'l
16, 2016); Zessar, 2006 WL 642646 (each holding that an             Taxpayers Union, Inc. v. United States, 68 F.3d 1428, 1434



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
          Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 10 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696

(D.C. Cir. 1995)). Rather, “[t]he question is what additional        year in order to address the challenged statutes, if those laws
or new burdens are created by the law the organization is            remain in effect.
challenging.” Id. (citing Nat'l Council of La Raza v. Cegavske,
800 F.3d 1032, 1040–41 (9th Cir. 2015)). The organization            As a result, the organization has stated that it already has
must show that those burdens are “real and its response is           diverted and expects to continue in the future diverting their
warranted.” Id.                                                      limited resources, including money, time, or both, away
                                                                     from other tasks and toward educating voters about the
Here, CCI's sole employee, Julia Vaughn, has testified that          challenged statutes. Although we would not characterize the
the statutes challenged in this litigation harm CCI's mission        additional burdens identified by CCI as overwhelming, we
of expanding access and reducing barriers to voting by               also cannot say that they are not real or that CCI's response
increasing the risk that a mail-in absentee ballot will be           is unwarranted, particularly given that the majority of CCI's
erroneously rejected without notice to the voter or opportunity      members are over the age of 65 and therefore statutorily
to contest the rejection. According to Ms. Vaughn, these             eligible to vote by mail-in absentee ballot. Thus, we find that
statutes impose additional burdens on CCI, given that the            the new expenditures and the diversion of resources cited
organization has since their enactment diverted, and will            by CCI are injuries sufficient to satisfy the injury-in-fact
in the future continue to be required to divert its limited          requirement for organizational standing. See Common Cause
time and resources from advocacy efforts on other issues,            Indiana, 937 F.3d at 952 (holding that CCI had standing
such as nonpartisan gerrymandering and expanding satellite           to challenge a voting law based on evidence that it had
and mail-in absentee voting, to focus on educating its               to “change its curriculum” and “spend a greater portion of
membership on the signature matching requirement and of              the fixed amount of time [it] had for [training sessions] on
the risk that their mail-in absentee ballots could be rejected       discussing [the challenged law's] effects, which necessarily
because of a perceived signature mismatch without notice or          divert[ed] from the time [it] could spend talking about other
opportunity to challenge the rejection. Ms. Vaughn further           issues”).
testified that CCI will be required to change its curriculum
and the presentation materials used in its citizen advocacy
training sessions to address the issues raised by the signature         B. Causation and Redressability
verification requirement, resulting in less time being available     Having found that Plaintiffs have alleged a sufficient injury-
to devote to educating the public regarding other election-          in-fact for standing purposes, we turn to address the remaining
related topics on which the organization would otherwise             two requirements, to wit, causation and redressability. The
focus.                                                               causation prong of standing requires that the injury be “fairly
                                                                     traceable to the challenged action of the defendant, and not
 *10 The Secretary contends that CCI's generalized                   the result of the independent action of some third party not
references to additional burdens imposed by the challenged           before the court.” Lujan, 504 U.S. at 560–61, 112 S.Ct. 2130
statutes are insufficient to support Article III standing because    (citations and internal quotations omitted). The element of
the organization has failed to point to specific facts supporting    redressability requires that “it must be likely as opposed
these claims and has shown only that it will alter the content of    to merely speculative, that the injury will be redressed by
the training it is already providing, not that it will be required   a favorable decision.” Id. (citation and internal citations
to organize and fund new and additional training sessions. It        omitted).
is true that Ms. Vaughn testified that CCI already provides
several training sessions each year for its membership and           Here, the Secretary claims that, even if Plaintiffs have
the public and has not indicated that the organization will be       suffered a constitutional injury, they have not shown that
required to organize any additional training sessions because        any such injury was caused or is redressable by her and
of the challenged statutes. As noted above, however, she also        thus Plaintiffs cannot satisfy either of these requirements
testified that CCI has already devoted time and resources            of standing. Specifically, the Secretary asserts that county
that it would not otherwise have expended to notifying its           election officials bear sole responsibility under Indiana
members of the risks of mailing in an absentee ballot, and           law for performing the required signature comparisons
that, as the lone employee of CCI, she spends considerable           and determining whether to accept or reject a mail-in
time developing a curriculum and presentation materials for          absentee ballot based on their assessment of the genuineness
the training sessions, which she will be required to change this     of the voter's signature. Although the Secretary concedes
                                                                     that she issues guidance to county election officials on


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
          Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 11 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696

Indiana election laws, including the signature verification         state official responsible for overseeing elections in Indiana
requirement, she claims that because she does not hear              and the administration of Indiana's election laws,6 including
appeals of the county election officials' decisions or otherwise    heading the office that advises county election officials
personally enforce the challenged statutes, any injury              regarding the manner in which to implement the signature
Plaintiffs may have suffered is not fairly traceable to or          verification requirement, she is sufficiently connected with
redressable by her.                                                 the duty of enforcement of the challenged provisions such that
                                                                    the alleged invalidity of those provisions is fairly traceable
We are not persuaded by the Secretary's argument. It is true        to and redressable by her. See Common Cause Indiana v.
that “Title 3 of the Indiana Code reflects a delegation of          Indiana Sec'y of State, 2013 WL 12284648, at *2–*4 (“The
authority from the state to the county level with respect to        idea that the Secretary [of State] is a proper party in a
the administration and enforcement of Indiana election law.”        constitutional challenge to a state statute governing elections
Common Cause Indiana v. Indiana Secretary of State, 1:12-           [even if primarily enforced at the local level] is supported by
cv-01603-RLY-DML, 2013 WL 12284648, at *3 (S.D. Ind.                Indiana case law, at least at the motion to dismiss stage.”)
Sept. 6, 2013). That does not mean, however, that the county        (citing Indiana Democratic Party v. Rokita, 375 F. Supp. 2d
election boards are the “only entit[ies] that possess[ ] any        788 (S.D. Ind. 2005); League of Women Voters of Indiana,
power with respect to the administration and enforcement”           Inc. v. Rokita, 929 N.E.2d 758 (Ind. 2010)). Accordingly, we
of the absentee balloting procedures. Id. The Secretary is          hold that the Secretary is a proper defendant in this action
designated as Indiana's “chief election official,” (Ind. Code       challenging Indiana's signature verification requirement for
§ 3-6-3.7-1), and broadly tasked with “perform[ing] all             mail-in absentee ballots, despite the fact that implementation
ministerial duties related to the administration of elections
                                                                    of those procedures is carried out at the local level.7
by the state,” (id. § 3-6-4.2-2), and with “certify[ing] to the
governor the candidate receiving the highest number of votes
for each office,” (id. § 3-12-5-7). She also serves as the chair    III. Fourteenth Amendment Claims
of the Indiana State Recount Commission, unless she, herself,       Having found that Plaintiffs have established their standing
is the subject of a recount petition. Id. § 3-12-10-2.1.            to bring this lawsuit against the Secretary, we turn (finally)
                                                                    to address the merits of Plaintiffs' legal claims. As discussed
 *11 The Office of the Secretary of State also contains             above, Plaintiffs challenge as unconstitutional Indiana's
the Indiana Election Division, which assists the Secretary          failure to provide notice or an opportunity to cure before
of State in the administration of the Indiana election laws         nullifying their statutorily-provided mail-in absentee voting
and is statutorily obligated to “instruct” county election          privileges based on a signature mismatch both on its face
boards as to “[t]heir duties under” Title 3 of the Indiana          and as applied to them. This failure, they assert, violates the
Code, which governs elections, including the absentee voting        Fourteenth Amendment's Due Process and Equal Protection
procedures. Ind. Code §§ 3-6-4.2-1, -2, -14. In line with           Clauses. We address each of these claims in turn below.
these duties, the Election Division, via the Indiana Election
Administrator's Manual (“the Manual”), which is used as “an
interpretive resource” for “general election law provisions,”          A. Procedural Due Process Claim
routinely issues guidance to county election officials in           The Fourteenth Amendment forbids a state actor to “deprive
each of Indiana's 92 counties, including on the signature           any person of life, liberty, or property, without due process
verification process at issue in this litigation. Dkt. 67-1 at 5.   of law.” U.S. Const. amend. XIV, § 1. Due process includes
While the guidance in the Manual is not binding on county           both substantive and procedural components. Troxel v.
election officials, it “provides a roadmap for the county           Granville, 530 U.S. 57, 65, 120 S.Ct. 2054, 147 L.Ed.2d
election administrator to follow” in carrying out the absentee      49 (2000). Plaintiffs contend that the signature verification
ballot procedures. Id. at 99. As such, we have no doubt that the    requirement deprives them of their procedural due process
Manual has a “powerful coercive effect” on county election          rights because it nullifies their properly cast mail-in absentee
officials. Bennett v. Spear, 520 U.S. 154, 169, 117 S.Ct. 1154,     ballots without notice to them or an opportunity to cure.
137 L.Ed.2d 281 (1997).                                             To prevail on a procedural due process claim, a plaintiff
                                                                    must establish the “(1) deprivation of a protected interest
Thus, although the Secretary does not personally review             and (2) insufficient procedural protections surrounding that
ballot signatures or make the comparisons herself, as the           deprivation.” Michalowicz v. Vill. of Bedford Park, 528



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             10
          Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 12 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696

F.3d 530, 534 (7th Cir. 2008) (citation omitted). Thus, in           regime] in accordance with the Constitution” and “afford
addressing Plaintiffs' claim under the Due Process clause, we        appropriate due process protections, including notice and a
examine first whether the right to vote by absentee ballot is        hearing, before rejecting an absentee ballot.” Zessar, 2006
a property or liberty interest protected by due process, and, if     WL 642646, at *5, *6.
so, what process is due and when that process must be made
available. Bradley v. Vill. of Univ. Park, Ill., 929 F.3d 875, 882   Here, there is no dispute that Indiana law confers upon certain
(7th Cir. 2019) (citing Simpson v. Brown Cty., 860 F.3d 1001,        categories of voters, including the individual Plaintiffs, an
1006 (7th Cir. 2017)).                                               explicit statutory right to vote by mail. See Ind. Code §
                                                                     3-11-10-24(a). In so doing, Indiana “alter[ed] the rights of
                                                                     those electors who participate in the program,” creating a
                                                                     sufficient liberty interest in exercising their right to vote in
i. Cognizable Liberty Interest
                                                                     such a manner. Zessar, 2006 WL 642646, at *6. We therefore
 *12 It is undisputed that the right to vote is a constitutionally   hold, in line with the vast majority of courts addressing this
protected liberty interest, but that the right to vote by mail-      issue, that, having extended the privilege of mail-in absentee
in absentee ballot, as we have previously noted, is not. See         voting to certain voters, the State “must afford appropriate due
Burdick v. Takushi, 504 U.S. 428, 433, 112 S.Ct. 2059, 119           process protections to the use of [mail-in] absentee ballots.”
L.Ed.2d 245 (1992) (“It is beyond cavil that voting is of            Democracy North Carolina, ––– F.Supp.3d at ––––, 2020
the most fundamental significance under our constitutional           WL 4484063, at *53; accord, e.g., Martin, 341 F. Supp. 3d
structure. ... It does not follow, however, that the right to        at 1338 (“Having created an absentee voter regime through
vote in any manner ... [is] absolute.”) (internal citations          which qualified voters can exercise their fundamental right
and quotation marks omitted). It has long been recognized,           to vote, the State must now provide absentee voters with
however, that “there exists a variety of interests which are         constitutionally adequate due process protection.”); Saucedo,
difficult of definition but are nevertheless comprehended            335 F. Supp. 3d at 217 (“Having induced voters to vote by
within the meaning of either ‘liberty’ or ‘property’ as meant        absentee ballot, the State must provide adequate process to
in the Due Process Clause.” Paul v. Davis, 424 U.S. 693, 710,        ensure that voters' ballots are fairly considered and, if eligible,
96 S.Ct. 1155, 47 L.Ed.2d 405 (1976). Such interests “attain         counted.”); Raetzel, 762 F. Supp. at 1358 (holding that the
this constitutional status by virtue of the fact that they have      privilege of absentee voting, while not a fundamental right, is
been initially recognized and protected by state law, and ... the    “deserving of due process”); Zessar, 2006 WL 642646, at *6.
procedural guarantees of the Fourteenth Amendment apply
whenever the State seeks to remove or significantly alter
that protected status.” Id. at 710–11, 96 S.Ct. 1155; see also       ii. Deprivation of the Protected Interest Without Due
Bell v. Burson, 402 U.S. 535, 91 S.Ct. 1586, 29 L.Ed.2d 90           Process
(1971) (holding that the State, by issuing drivers' licenses,
recognized in its citizens a right to operate a vehicle on the       Having found that voters eligible under Indiana law to vote by
State's highways that could not be withdrawn without due             mail-in absentee ballot are entitled to due process protection,
process).                                                            we next address whether the challenged statutes facially, or
                                                                     as applied to the individual Plaintiffs, effect a deprivation
Although there is no federal constitutional right to vote            of the right to vote without due process. “The fundamental
absentee, “[c]ourts around the country have recognized that          requirement of due process is the opportunity to be heard at
‘[w]hile it is true that absentee voting is a privilege and          a meaningful time and in a meaningful manner.” Mathews v.
a convenience to voters, this does not grant the state the           Eldridge, 424 U.S. 319, 333, 96 S.Ct. 893, 47 L.Ed.2d 18
latitude to deprive citizens of due process with respect to          (1976) (quotation marks and citation omitted). Because “there
the exercise of this privilege.’ ” Martin, 341 F. Supp. 3d at        is no possibility of meaningful postdeprivation process when
1338 (quoting Raetzel, 762 F. Supp. at 1358). In other words,        a voter's ballot is rejected (there is no way to vote after an
while “[t]he right to vote by absentee ballot is not, in and of      election is over, after all), sufficient predeprivation process is
itself, a fundamental right,” once a state creates an absentee       the constitutional imperative.” Self Advocacy Sols. N.D., –––
voting regime, “the state has enabled a qualified individual         F.Supp.3d at ––––, 2020 WL 2951012, at *9; accord Zessar,
to exercise her fundamental right to vote in a way that she          2006 WL 642646, at *9 (“Once rejected, the ballot cannot
was previously unable to do” and then “must administer [that



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                11
          Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 13 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696

be rehabilitated and cast after a post-deprivation hearing. The
voter's right to vote would have been irremediably denied.”).
                                                                       1. Private Interest

*13 The challenged statutes under review here fail to                  With regard to the first factor, as discussed above, we agree
                                                               8       with Plaintiffs that the private interest at issue implicates the
provide notice to the voter at any stage in the process or
a meaningful opportunity to cure before a mail-in absentee             individual's fundamental right to vote; as such, it is “entitled to
ballot is rejected based on a perceived signature mismatch.            substantial weight.” Martin, 341 F. Supp. 3d at 1338. Having
For example, there is no requirement that voters eligible to           permitted voting by mail-in absentee ballot, the State must
vote by mail-in absentee ballot be informed, either before             recognize that the “privilege of absentee voting is certainly
submitting their application for a mail-in ballot or before            ‘deserving of due process.’ ” Saucedo, 335 F. Supp. 3d at 217.
completing their ballot, that their ballot may be rejected if
election officials determine there is a signature mismatch.
After a voter's mail-in absentee ballot is submitted and
                                                                       2. Risk of Erroneous Deprivation and Probable Value of
reviewed, the challenged statutes on their face do not require
                                                                       Other Procedures
that the voter be given notice if their ballot is rejected for
a signature mismatch nor is the voter given a meaningful               The Secretary argues that Plaintiffs have failed to show that
opportunity to oppose the rejection or demonstrate that it was         the risk of an erroneous deprivation of the right to vote
erroneous; the ballot is simply tossed out and not counted.            for mail-in absentee voters is significant. Although Plaintiffs
Finally, there is also no provision in the challenged statutes         have submitted data from only 18 out of Indiana's 92 counties,
requiring post-deprivation notice to the voter that their mail-        the Secretary is correct that, based on this limited sample, the
in absentee ballot was rejected and for what purpose so that           overall rates of rejection due to a signature mismatch in the
the voter would be put on notice before the next election of a         2018 general election are quite low. For example, 10 of the
potential issue regarding their signature.9                            18 counties that responded reported having rejected no ballots
                                                                       for signature mismatch. The remaining 8 counties reported
Due process is “flexible and calls for such procedural                 rejecting at least one ballot for signature mismatch, with rates
safeguards as the situation demands.” Gilbert v. Homar,                of rejection ranging from 0.1% to 0.7%. The specific number
520 U.S. 924, 930, 117 S.Ct. 1807, 138 L.Ed.2d 120                     of ballots rejected ranged from 1 to 73, for a total of 177
(1997) (quoting Morrissey v. Brewer, 408 U.S. 471, 481, 92             votes that were rejected in these counties in the 2018 general
S.Ct. 2593, 33 L.Ed.2d 484 (1972)). In determining what                election based on a signature mismatch. However, given that
process is constitutionally adequate, courts “are required to          these numbers reflect responses from only approximately
consider ‘three distinct factors: First, the private interest          20% of Indiana counties, we note that they do not provide a
that will be affected by the official action; second, the              complete picture of the extent of the deprivation.10
risk of an erroneous deprivation of such interest through
the procedures used, and the probable value, if any, of                 *14 Additionally, as Plaintiffs' expert, Dr. Mohammed,
additional or substitute procedural safeguards; and finally, the       opines, determining whether a signature is genuine is
Government's interest, including the function involved and             difficult even for a trained expert, as signatures are written
the fiscal and administrative burdens that the additional or           in different styles with varying levels of readability and
substitute procedural requirement would entail.’ ” Bradley,            variability. One person's signatures may vary depending on a
929 F.3d at 882 (quoting Matthews, 424 U.S. at 335, 96 S.Ct.           variety of intentional and unintentional factors, including age,
893). Because the challenged statutes here do not require              health, native language, and writing conditions. Untrained
that voters whose mail-in absentee ballots are rejected for a          laypersons, like the county election officials performing the
signature mismatch—a curable deficiency—be given notice                signature comparisons, have a higher rate of error than trained
or an opportunity to respond at any point either before or             examiners in determining whether signatures are genuine,
after their ballots are rejected, “[t]his all but ends the inquiry.”   and, when they err, are more likely to err in favor of
Self Advocacy Sols. N.D., ––– F.Supp.3d at ––––, 2020 WL               finding that an authentic signature is not genuine or by
2951012, at *9. Nevertheless, we will proceed to address the           wrongly determining that signatures do not compare than
three Mathews factors below.                                           to make the opposite error. According to Dr. Mohammed,
                                                                       the rate of error among laypersons is generally attributable
                                                                       to an incorrect determination that “variations” between one


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 12
          Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 14 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696

individual's signatures are instead “differences” between          erroneous rejection, particularly given the natural variations
multiple individuals' signatures.                                  in a person's handwriting as testified to by Dr. Mohammed,
                                                                   many of which might result from uncontrollable factors such
As highlighted by Dr. Mohammed, the challenged Indiana             as age or mental or physical condition, coupled with the
statutes impose no safeguards to help county election officials    absence of safeguards built into the review procedures, such
account for such variables, such as training, examination          as functional standards, training, or significant oversight.
equipment, or functional standards for signature comparison,       Although Indiana law permits individuals with disabilities
beyond the Manual's instruction that “some deference in            that prevent them from writing their signature to designate
determining the genuineness of a voter's signature should          an individual to sign for them, this procedure does not
be given to voters with disabilities.” Dkt. 67-1 at 116.           protect those whose signatures vary for reasons unrelated
Election officials performing the signature reviews are not        to disability. Thus, we find that the probative value of
required to take a minimum amount of time to conduct               additional procedures, such as marking mail-in absentee
each comparison, nor are they screened for disabilities that       ballots provisional where a signature mismatch is perceived,
may impair their ability to make signature comparisons. Dr.        and then providing pre-rejection notice to the voter along
Mohammed concludes that, as a result, election officials           with an opportunity to cure the signature discrepancy, is high,
applying Indiana's signature verification requirement are          particularly considering that “permitting an absentee voter
“likely” to make erroneous signature-comparisons.                  to resolve an alleged signature discrepancy ... has the very
                                                                   tangible benefit of avoiding disenfranchisement.” Martin,
While the Secretary has presented no testimony to contravene       341 F. Supp. 3d at 1339 (internal citation omitted); accord
Dr. Mohammed's conclusions, she seeks the exclusion of             Zessar, 2006 WL 642646, at *9 (“It is apparent that the risk
the entirety of his testimony pursuant to Daubert v. Merrell       of erroneous deprivation of the protected interest in absentee
Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786,           voting is not enormous, but the probable value of an additional
125 L.Ed.2d 469 (1993). The Secretary does not question            procedure is likewise great in that it serve to protect the
that Plaintiffs have established Dr. Mohammed's credibility        fundamental right to vote.”).
as an expert on handwriting analysis, but she objects to his
testimony on grounds that Plaintiffs have not demonstrated
the reliability of the method underlying handwriting analysis.
                                                                   c. Government's Interests
In assessing the admissibility of expert testimony under
Federal Rule of Evidence 702 and the Daubert principles,            *15 The third factor in the Mathews balancing test examines
we must consider “reliability in light of the particular facts     the government's interests, “including the function involved
and circumstances of the particular case.” Kumho Tire Co. v.       and the fiscal and administrative burdens that the additional
Carmichael, 526 U.S. 137, 158, 119 S.Ct. 1167, 143 L.Ed.2d         or substitute procedural requirement would entail.” Mathews,
238 (1999). The portions of Dr. Mohammed's testimony that          424 U.S. at 335, 96 S.Ct. 893 (citation omitted). The State's
we have found relevant to our procedural due process analysis      claimed interests here, to wit, in preventing voter fraud and
are not his conclusions that Plaintiffs' signatures are genuine    maintaining election integrity, are undeniably compelling
based on his analysis of their handwriting, conclusions which      interests. As Plaintiffs point out, however, providing mail-
could potentially implicate the Secretary's objection. Rather,     in absentee voters notice and the opportunity to cure a
we have relied only on his conclusions regarding the basic         perceived signature mismatch by confirming their identity
fact that signatures vary, the myriad of potential reasons for     in fact promotes these important governmental interests. See
such signature variations, and the tools that are important to     Saucedo, 335 F. Supp. 3d at 220 (“[I]f anything, additional
aid in the assessment of the genuineness of a signature and        procedures further the State's interest in preventing voter
the performance of signature comparisons. These topics are         fraud while ensuring that qualified voters are not wrongly
all clearly within his expertise and are supported by scientific   disenfranchised.”); Self Advocacy Sols. N.D., ––– F.Supp.3d
principles. Accordingly, Dr. Mohammed's testimony on these         at ––––, 2020 WL 2951012, at *10 (“[A]llowing voters to
issues is admissible.11                                            verify the validity of their ballots demonstrably advances—
                                                                   rather than hinders—these goals [of preventing voter fraud
Based on this evidence, we find that, while the overall number     and upholding the integrity of elections].”).
of voters disenfranchised by the signature verification is not
overwhelmingly large, there is nonetheless a real risk of



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           13
          Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 15 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696

The Secretary notes that Indiana counties would bear the
financial cost of the additional administrative procedures        For these reasons, we hold that Plaintiffs have established
and, because there are no county defendants remaining in          that the signature verification requirement, both facially and
the litigation, the exact cost and burden of such procedures      as applied to the individual Plaintiffs, is violative of the
is “not knowable.” Dkt. 75 at 23. Plaintiffs rejoin that          Fourteenth Amendment Due Process Clause for lack of any
the burden of additional procedure on the government in           notification of the ballot rejection to the affected voter or
this case would be minimal, given that the State already          opportunity to challenge the rejection. Accordingly, Plaintiffs
employs post-election but pre-certification procedures for        are entitled to summary judgment in their favor on this claim
voters who cast a provisional ballot in-person due to, for        and the Secretary's cross-motion for summary judgment is
example, the voter being unable to produce the required           denied. We therefore grant Plaintiffs' request for declaratory
form of identification at the polls on election day. See Ind.     relief as Indiana's signature verification requirement is
Code § 3-11.7-5-2.5. Requiring a similar provisional ballot       unconstitutional under the Fourteenth Amendment of the
process for mail-in absentee ballots with a perceived signature   United States Constitution insofar as it fails to provide
mismatch therefore would not, Plaintiffs contend, impose any      any notice or cure procedures before rejecting mail-in
undue fiscal or administrative burdens on Indiana election        absentee ballots for signature mismatch. Plaintiffs' request for
officials.                                                        permanent injunctive relief is also granted since, outside of
                                                                  her arguments on the merits, the Secretary does not argue that
In response, the Secretary does not contradict Plaintiffs'        the elements for a permanent injunction are not satisfied.
assertion, arguing instead only that similar process is not
required for mail-in absentee voters because absentee voting
is not a fundamental right, and further, that the signature          B. Equal Protection
verification requirement is the corollary to the identification    *16 Plaintiffs have been afforded complete relief by
requirement for in-person voters, “[a]nd since the Supreme        virtue of their success on their procedural due process
Court has pronounced Indiana's proof of identification            claim. Nonetheless, we will briefly address their alternative
requirement constitutional in Crawford [v. Marion Cty.            theory for relief under the Fourteenth Amendment's Equal
Election Bd., 553 U.S. 181, 128 S.Ct. 1610, 170 L.Ed.2d           Protection Clause. Plaintiffs claim that Indiana's signature
574 (2008)], the requirement for signature match similarly        verification requirement for mail-in absentee ballots imposes
passes constitutional muster.” Dkt. 75 at 23. This rejoinder      an unconstitutional burden on the fundamental right to vote
falls short, however, given that we have already rejected,        and deprives them of equal protection of the law. The
for the reasons detailed above, the Secretary's contention        Secretary rejoins that Plaintiffs' equal protection claim must
that mail-in absentee voting is not a protected interest and,     fail because there is no fundamental right to vote by mail-
in any event, unlike the identification requirement upheld        in absentee ballot and Plaintiffs have failed to show either
in Crawford, which provides pre-deprivation notice and            discriminatory intent or that they are a protected class.
opportunity to cure, the challenged statutes here do not
provide similar process before disenfranchisement. See Ind.       Our assessment of Plaintiffs' equal protection claim is
Code §§ 3-11.7-5-2.5; 3-11-8-23; 3-11-8-25.1.                     governed by the two-step analysis set forth in Anderson v.
                                                                  Celebrezze, 460 U.S. 780, 103 S.Ct. 1564, 75 L.Ed.2d 547
In summary, although the State clearly has an important           (1983), which the Supreme Court has stated applies to all First
interest in preventing voter fraud and ensuring the integrity     and Fourteenth Amendment challenges to state election laws.
of elections, we find that instituting a process similar          Burdick v. Takushi, 504 U.S. 428, 432–34, 112 S.Ct. 2059, 119
to the provisional ballot procedures currently employed           L.Ed.2d 245 (1992); see also Acevedo v. Cook Cty. Officers
by election authorities in connection with the in-person          Electoral Bd., 925 F.3d 944, 948 (2019) (recognizing that
voter identification requirement would not pose an undue          the Supreme Court in Burdick emphasized that the standard
administrative and fiscal burden on election authorities such     set forth in Anderson “applies to all First and Fourteenth
that it would outweigh mail-in absentee voters' interest in       Amendment challenges to state election laws”) (emphasis
protecting their votes, particularly given the data showing the   in original). Under the Anderson-Burdick standard, a court
relatively modest numbers of voters affected. Moreover, as        addressing a challenge to a state election law “must weigh
noted above, such additional procedures will, in fact, promote    the character and magnitude of the asserted injury to the First
Indiana's stated interests, further justifying the burden.        and Fourteenth Amendment rights that the plaintiff seeks to
                                                                  vindicate against the precise interests put forward by the State


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            14
          Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 16 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696

as justifications for the burden imposed by its rule, taking        interests in preventing election fraud, ensuring the orderly
into consideration the extent to which those interests make it      administration of elections, and maintaining accurate records.
necessary to burden the plaintiff's rights.’ ” Burdick, 504 U.S.    While these interests, as recognized above, are clearly
at 434, 112 S.Ct. 2059 (citing Anderson, 460 U.S. at 789, 103       compelling and significant, they are not sufficient to justify
S.Ct. 1564.                                                         the State's failure to provide voters with notice and an ability
                                                                    to cure before rejecting their mail-in absentee ballots based
Under this standard, the level of scrutiny applied to               on a perceived signature mismatch. In fact, without such
the challenged restriction “depends on the extent of its            procedural safeguards, the signature verification requirement
imposition: ‘the more severely it burdens constitutional            actually threatens to undermine the State's interests in
rights, the more rigorous the inquiry into its justifications.’     correctly validating the identity of voters casting mail-in
” Acevedo, 925 F.3d at 948 (quoting Libertarian Party               absentee ballots. Thus, “[t]he only way such a scheme can
of Ill. v. Scholz, 872 F.3d 518, 523–24 (7th Cir. 2017)).           be reasonable is if there are mechanisms in place to protect
“ ‘Nondiscriminatory restrictions that impose only slight           against arbitrary and unreasonable decisions by canvassing
burdens are generally justified by the need for orderly and fair    boards to reject ballots based on signature mismatches.”
elections,’ whereas severe burdens must be ‘narrowly tailored       Democratic Exec. Comm. of Fla. v. Detzner, 347 F. Supp. 3d.
to serve a compelling state interest.’ ” Id. (quoting Scholz,       1017, 1030 (N.D. Fla. 2018) (granting the plaintiffs' motion
872 F.3d at 524). Nevertheless, “[h]owever slight [the] burden      for preliminary injunction on equal protection grounds).
may appear, ... it must be justified by relevant and legitimate     For these reasons, we hold that the State's reasons for the
state interests sufficiently weighty to justify the limitation.”    signature verification requirement do not outweigh the burden
Common Cause/Ga. v. Billups, 554 F.3d 1340, 1352 (11th              the challenged statutes place on the fundamental right to
Cir. 2009) (quoting Crawford, 553 U.S. at 191, 128 S.Ct.            vote of Indiana voters entitled to vote by mail-in absentee
1610). Contrary to the Secretary's claim, “Anderson-Burdick         ballot. Accordingly, under Anderson-Burdick, the challenged
does not require Plaintiffs to allege discriminatory intent or a    statutes are violative of the Equal Protection Clause of the
suspect classification.” Lewis v. Hughs, ––– F. Supp. 3d ––––,      Fourteenth Amendment.
2020 WL 4344432, at *14 (W.D. Tex. July 28, 2020).

Applying this framework to the statutes challenged here,            IV. Conclusion
we first find that Plaintiffs' injury—the deprivation of the        For the reasons detailed above, Plaintiffs' Motion for
right to vote without notice or an opportunity to cure based        Summary Judgment [Dkt. 67] is GRANTED and Defendant's
on a determination made by county election officials that           Motion for Summary Judgment [Dkt. 63] is DENIED.
the signature on a voter's mail-in absentee ballot does not         We hold that Indiana Code §§ 3-11-10-4, 3-11.5-4-4, and
match the signature on that voter's absentee application—is a       3-11.5-4-13(a)(2), which statutes govern the casting of mail-
significant burden. This is so even though, as discussed above,     in absentee ballots, violate the due process and equal
the limited data before us shows that a comparatively small         protection rights of voters entitled under Indiana law to vote
number of voters are likely to be disenfranchised based on          by mail-in absentee ballot insofar as the challenged statutes
a signature mismatch each election cycle. As has long been          fail to provide such voters notice and an opportunity to cure
recognized, “[n]o right is more precious in a free country          before their ballots are rejected for a perceived signature
than that of having a voice in the election of those who make       mismatch. The Court hereby orders as follows:
the laws under which, as good citizens, we must live. Other
                                                                      (1) The Secretary and all Indiana election officials
rights, even the most basic, are illusory if the right to vote is
                                                                         acting in concert with her are hereby PERMANENTLY
undermined.” Wesberry v. Sanders, 376 U.S. 1, 17, 84 S.Ct.
                                                                         ENJOINED from rejecting any mail-in absentee ballot
526, 11 L.Ed.2d 481 (1964). Thus, although only a narrow
                                                                         on the basis of a signature mismatch absent adequate
class of voters are affected, the magnitude of the burden on
                                                                         notice and cure procedures to the affected voter.
those voters is substantial.
                                                                      (2) The Secretary is HEREBY FURTHER ORDERED to
 *17 Regarding the State's interests, the Secretary argues               inform forthwith all affected Indiana election officials of
that the signature verification requirement is a reasonable,             this injunction and to instruct such officials regarding the
nondiscriminatory restriction intended to confirm the identity           implementation of notice and cure procedures in time for
of mail-in absentee voters and clearly furthers the State's              the upcoming general election on November 3, 2020.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             15
         Case: 3:20-cv-00459-wmc Document #: 358-1 Filed: 08/25/20 Page 17 of 17
Frederick v. Lawson, --- F.Supp.3d ---- (2020)
2020 WL 4882696


                                                                   All Citations
Final judgment shall be entered accordingly.
                                                                   --- F.Supp.3d ----, 2020 WL 4882696

IT IS SO ORDERED.


Footnotes
1      These cases include: Common Cause Indiana v. Lawson, 1:20-cv-02007-SEB-TAB; Common Cause Indiana v. Lawson,
       1:20-cv-01825-RLY-TAB; Tully v. Okeson, 1:20-cv-01271-JPH-DLP. Two additional cases filed in 2017 are still pending.
       See Common Cause Indiana v. Lawson, 1:17-cv-03936-TWP-MPB; Indiana State Conference of the National Association
       for the Advancement of Colored People v. Lawson, 1:17-cv-02897-TWP-MPB.
2      We take judicial notice of the fact that, due to the COVID-19 pandemic, state election officials offered no-excuse mail-
       in absentee voting in the June 2, 2020 primary election, resulting in an unprecedented number of registered voters in
       Indiana voting by mail-in absentee ballot. The parties' cross motions for summary judgment in this matter were fully
       briefed before that decision was made and they have not requested updated briefing based on those developments.
       State election officials have recently indicated that a similar privilege will not be extended for the 2020 general election.
3      As of July 1, 2019, all Indiana counties are required to count absentee ballots at a central location. Ind. Code §
       3-11.5-1-1.1; § 3-11.5-2-2. Counting of mailed-in absentee ballots must begin no later than noon on election day and
       in certain counties using electronic poll books, the county election board may adopt a unanimous resolution to permit
       absentee ballot counting at any time after 6:00 a.m. on election day. Id. § 3-11.5-4-11(d).
4      These facts pertain to Plaintiffs Frederick, Collier, and Marks. Plaintiff Clark has experienced considerable health issues
       over the past several months preventing her from testifying as a witness in this proceeding as attested to by her power-
       of-attorney. Dkt. 67-2.
5      According to Dr. Mohammed, in a 2001 study, laypersons were noted to make Type II errors—declaring an authentic
       signature non-genuine—in 26.1% of cases. The FDEs tested in the study made such errors in 7.05% of cases.
6      The Secretary of State's website provides that among the Secretary's statutory duties is the “oversight of state elections.”
       Indiana Sec'y of State, About the Office, https://www.in.gov/sos/2362.htm (last visited Aug. 17, 2020).
7      And, in any event, we know of no other state official more substantially or significantly entrusted by law with election-
       based responsibilities; tellingly, the Secretary has not identified any alternative state governmental official either.
8      Although not required to do so by statute, Lake County is the only county of which we have been made aware that
       provides notice to mail-in absentee voters that their ballots have been rejected for signature mismatch. However, that
       notice is sent after election day, at which point the rejected ballot(s) cannot be rehabilitated.
9      If a voter whose absentee ballot has been rejected for a signature mismatch “appears in person before the [county
       election] board not later than 5 p.m. on election day,” Ind. Code § 3-11.5-4-13(f), the board must issue a certificate
       allowing the voter to vote in person. However, because the challenged statutes do not require a voter to be notified if
       their mail-in absentee ballot has been so rejected, the voter will not know to do so.
10     The limited number of affected voters cuts both ways, however, because it suggests that the requested notification
       procedure would be both reasonable and manageable by election officials.
11     We note the irony in the Secretary's argument regarding the unreliability of handwriting analysis, which is precisely
       the judgment required of untrained poll workers by existing law. The Secretary's own position in this regard highlights
       the importance of and need for providing due process protections before disenfranchising voters based on a signature
       comparison.


End of Document                                                       © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              16
